Citation Nr: 1220936	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  07-23 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a pulmonary disability.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1990 to November 1992 and active service in the United States Marine Corps (USMC) from June 1998 to September 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the case was subsequently transferred to the RO in North Little Rock, Arkansas.  

The Veteran was scheduled for a Board hearing at the RO in August 2010.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  

This case was previously before the Board in November 2010, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.  


FINDING OF FACT

The Veteran does not have a pulmonary disability that is etiologically related to his active service.


CONCLUSION OF LAW

A pulmonary disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in March 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In July 2007, the Veteran was mailed a letter which provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded appropriate VA examinations.  

The Board notes that in the November 2010 remand, the Board directed that the Veteran be afforded a VA examination to more accurately determine the nature and etiology of any currently present pulmonary disability.  It appears from the record that the Veteran has changed his address several times since the November 2010 remand.  Ultimately, the onus is on the Veteran to keep VA informed of his current address.  Regardless, in response to the remand directive, several attempts to verify the Veteran's correct address were made and the Veteran was scheduled for VA examinations on three separate occasions.  A review of the record shows that the Veteran was sent appropriate notice making him aware of the scheduled examinations at the most recent addresses on file with VA and alternatively, the VA Medical Center.  The Veteran failed to report for the scheduled VA examinations in December 2010, January 2012, and March 2012.  Further, in the April 2012 supplemental statement of the case, the Veteran was informed that he had failed to report for several VA examinations and that the case would be decided based on the evidence of record.  As appropriate notice was sent to the Veteran and he still failed to report for his scheduled VA examinations, the Board finds that the development conducted in this case substantially complies with the directives of the November 2010 remand.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran has asserted that he has a chronic pulmonary disability that had its onset during his active service.  

A review of the Veteran's STRs shows that in February 1999, the Veteran was seen for complaints of coughing during the night and wheezing with exertion.  The examiner diagnosed right lower lobe pneumonia at that time.  In May 1999, the Veteran was seen in medical for complaints of a productive cough with green sputum.  The examiner diagnosed an upper respiratory infection (URI), ordered medication for treatment, and noted that the Veteran should return to the clinic if his symptoms worsened.  There is no indication from the record that the Veteran returned for further treatment at that time.  In December 1999, the Veteran was seen at medical for complaints of wheezing and a non-productive cough.  The examiner diagnosed bronchitis v. pneumonia and indicated that the Veteran should follow-up within 48 hours.  The Veteran was seen two days later for follow-up and it was determined at that time that he had bronchitis and that it was resolving with treatment.  In July 2003, the Veteran was seen for complaints of rhinorrhea and a productive cough with yellow sputum.  The examiner diagnosed a URI at that time, but noted that it was resolving.  

In July 2003, the Veteran was afforded a separation examination.  At that time, the Veteran reported that he had pneumonia in February 1999, but the examiner reported that there were no residual problems from such.  Additionally, the Veteran's lungs and chest were found to be clinically normal upon physical examination.  There is no other indication from the separation examination report showing that the Veteran had any lasting residuals from his February 1999 bought of pneumonia.    

In May 2005, the Veteran was afforded a VA general medical examination.  At that time, the Veteran reported that he had been diagnosed with pneumonia in 1998 or 1999, but denied any current problems.  Chest X-rays taken at the time of the examination were normal and the examiner reported that the examination of the Veteran was normal.

In August 2009, the Veteran was afforded a VA respiratory examination.  At that time, the Veteran reported that he did not currently have any respiratory symptoms, but that he seemed to have problems once a year, usually in the fall.  Based on the history provided by the Veteran, a review of the records, and the examination of the Veteran, the examiner diagnosed annual bronchitis.  The examiner opined that it was less likely as not that the Veteran had a chronic respiratory condition that was related to active service.  In this regard, the VA examiner reported that the Veteran had been treated for pneumonia and bronchitis during active service and since his separation from active service, but that each episode resolved with appropriate treatment and that there was no evidence of a chronic respiratory problem.  

A review of the record shows that the Veteran receives treatment at the VA Medical Center for various conditions.  A review of those records shows that the Veteran has been treated for bronchitis.  However, there is no indication from the treatment notes of record that his treatment providers have linked any current pulmonary disorder to his active service.    

In fact, there is no medical evidence indicating that the Veteran has a pulmonary disorder that is related to his active service and, as a lay person, the Veteran's opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Additionally, the Veteran has reported that he was exposed to asbestos during active service.  There is no evidence in the Veteran's SPRs or STRs corroborating such exposure.  However, even if the Board were to concede the Veteran's exposure to asbestos during active service, there is no evidence of record indicating that the Veteran has an asbestos related pulmonary disability, such as asbestosis. 

In sum, the Veteran had episodes of pneumonia and bronchitis in active service that were acute and transitory and fully resolved prior to his discharge.  The Veteran has received periodic treatment for bronchitis since his separation from active service, but there is no indication from the record that these episodes have been linked to his active service.  Further, there is no competent evidence of record indicating that the Veteran has a pulmonary disability that is related to his active service.  As discussed above, the medical opinion addressing the etiology of his bronchitis is against the claim.  In addition, due to the Veteran's failure to cooperate, the examination ordered in the Board's remand to determine the nature and etiology of any pulmonary disorders present during the period of the claim could not be performed.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a pulmonary disability is not warranted.    


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a pulmonary disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


